Citation Nr: 0336085	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-15 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected degenerative changes of the lumbar spine, currently 
evaluated as 20 percent disabling.

2. Entitlement to an effective date prior to December 4, 2001 
for assignment of an increased disability rating for 
degenerative changes of the lumbar spine.


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which granted the veteran an 
increased rating of 20 percent for his service-connected 
lumbar spine disability.  

Procedural history

The veteran served on active duty from December 1986 to May 
1992.
In an October 1992 rating decision, service connection was 
granted for a disability which was denominated as migratory 
back pain.  A 10 percent disability rating was assigned.  

In August 2000, the RO received the veteran's claim for 
increased disability rating.  In an unappealed October 2000 
rating decision the RO denied the veteran's claim.  The 
veteran's service-connected disability was at that time 
denominated lumbosacral strain.

In December 2001, the veteran again filed a claim of 
entitlement to an increased disability rating.  In a May 2002 
rating decision, the RO increased the disability rating to 20 
percent disabling for the service-connected lumbar spine 
disability, now denominated as degenerative changes of the 
lumbar spine.  The veteran disagreed with the May 2002 rating 
decision.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
October  2002.  

In October 2003, the Board sent the veteran a letter that 
there had been a change in the law regarding his appeal for 
entitlement to an increased rating for his service-connected 
lumbar spine disability and asked whether he had additional 
evidence and argument to submit.  In November 2003, the Board 
received the veteran's response to the October 2003 
notification letter.  In essence, the veteran reiterated his 
previous contentions to the effect that his service-connected 
back disability was causing him considerable pain.  The Board 
finds that the veteran was given adequate notification of the 
law and will therefore proceed to adjudicate the appeal.

For reasons which will be explained in the remand portion of 
this decision, the Board believes that the veteran has 
disagreed with the effective date assigned for the increased 
rating for his service-connected back disability.  The issue 
of entitlement to an effective date prior to December 4, 2001 
for assignment of the 
20 percent rating for degenerative changes of the lumbar 
spine will therefore be addressed in the remand portion of 
this decision. 

Other issue not on appeal

The record shows that on various occasions the veteran has 
raised a claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  See, e.g., his February 2002 
correspondence to Senator John Edwards, which is of record.

As previously stated, in November 2003, the Board received 
the veteran's response to its October 2003 notification 
letter.  The veteran's correspondence in essence indicated 
that he could not work due to his service-connected back 
disability. 

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) has held in Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) that once a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of 
unemployability, an informal claim for a TDIU is raised.  
Such a claim for TDIU is present in this case.  The TDIU 
claim is therefore referred to the RO for appropriate action.  
Because this issue has not been adjudicated at the RO or 
appealed by the veteran, it is not presently in appellate 
status and will not be discussed further herein.  See, in 
general, 38 U.S.C.A. § 7105 (West 2002); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996).   


FINDING OF FACT

The veteran's lumbar spine disability is manifested by 
complaints of pain in the back, numbness and tingling in the 
lower extremities, and positive Goldwaithe's sign on the 
left.  Medical evidence includes a finding that the veteran 
has osteo-arthritic changes with functional loss on lateral 
motion.  Medical evidence also supports a finding of muscle 
spasms on examination of the lumbar spine, bilaterally. 


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for the 
service-connected lumbar spine disability have been met.  38 
U.S.C.A. § 1155 (West 2002); §§  4.7, 4.71a, Diagnostic Code 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237, as 
amended by 68 Fed. Reg. 51,454 (Aug. 27, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Entitlement to an increased disability rating for service-
connected degenerative changes of the lumbar spine, currently 
evaluated as 20 percent disabling.

The veteran is seeking entitlement to increased disability 
rating for his service-connected lumbar spine disability.  In 
essence, he contends that the pain associated with this 
disability is extreme and affects all aspects of his life.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

VA is required to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
August 2002 statement of the case (SOC) and by the October 
2003 notification letter from the Board of the pertinent law 
and regulations and of the need to submit additional evidence 
on his claims.  Crucially, the veteran was informed in a 
December 2001 development letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The Board also notes that the veteran 
was specifically informed of what is needed to establish 
increased evaluation for a service connected disability.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that the letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  
The Board is aware that the Federal Circuit has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003) [the PVA case].  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had over a year to submit 
evidence in support of his claim, and in fact he has done so.  
It now appears that VA has all the information needed to 
decide the case.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the statement of the case, the 90 
day notice of transfer of the claims file to the Board that 
he had more time to submit evidence and the October 2003 
change in the law notification letter.  No additional 
evidence appears to be forthcoming more than a year after he 
was furnished with formal VCAA notice in December 2001.  
Since the veteran has, as a matter of fact, been provided at 
least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board at this 
time will proceed.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the veteran was afforded VA examinations in 
April 2002 and December 2002.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  

The Board does note that in the veteran's October 2002 
substantive appeal and in a letter to the Board, the veteran 
asserted that the medical examinations did not adequately 
reflect his condition and that pertinent findings were not 
included in the examination reports.  For example, the 
veteran stated that the pain he has in his back is constant 
and limits the physical activities that he could perform. 

The medical reports in question are of record, as are the 
veteran's statements.  
The medical records document objective clinical findings.  
These records also document the veteran's complaints of pain.  
The veteran's statements have focused on his reported pain.   
It is incumbent on the Board in its analysis to evaluate all 
of the evidence in arriving at a conclusion, including the 
veteran's own self reports.  See  the Board's discussion of 
the standard of review, above; see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  However, to the extent 
that the veteran implicitly seeks additional medical 
examination, the Board can find nothing to indicate that the 
examinations and medical evidence as a whole are cursory, 
incomplete or unreflective of the veteran's complaints.  That 
an examiner's findings do not support the veteran's claim is 
not a reason to find an examination inadequate.  Moreover, as 
a person without medical training, the veteran is not 
competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board rejects the veteran's contention as to the adequacy 
of the medical evaluations, and the implication that 
additional evaluation is necessary.    

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  
Therefore, the veteran chose an informal hearing before a 
decision review officer (DRO) in November 2002.  As a result 
of the hearing, the veteran was afforded an additional 
medical examination, the report of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA, and for the reasons expressed above finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board has reviewed all the evidence in this case, with an 
emphasis on the more recent evidence, consisting of VA 
examination reports dated in September 2000, April 2002, and 
December 2002 and VA records for outpatient treatment 
received over the past few years.  

By way of history, the veteran's complaints of back pain 
began in 1987 after lifting heavy cargo.

During a September 2000 VA examination, the veteran was able 
to flex his back to 90 degrees.  The examiner noted that 
extension is very painful up to 30 degrees.  Right side 
bending was limited to 40 degrees, left side bending is 45 
degrees.  The examiner also found that sensation is normal 
and functional loss was shown as moderate.  

Outpatient treatment records from VA Medical Center in 
Muskogee, Oklahoma (the VAMC) show the veteran reported back 
pain which radiated into his legs, and reported that he has a 
numb and tingling feeling in both legs to his knees.  X-rays 
show mild degenerative joint disease.

In December 2001, the RO received a statement by Dr. W., 
stating that she examined the veteran in September 2001, and 
X-rays done recently at the VAMC show arthritic and 
degenerative changes in the discs.  Dr. W. also noted that 
the veteran complained of pain that radiates down both legs, 
all the way to the foot on the right, the veteran has 
collapsed from pain with numbness and weakness in his legs.  
Dr. W. found that on examination the veteran had tenderness 
and spasm from T5 to L3 bilaterally, decreased range of 
motion at only 45 degrees in flexion, with rotation at 25 
degrees right, 15 degrees left, and side-bending 15 degrees 
right and 20 degrees left.  Additionally, the examiner found 
that the veteran had decreased reflexes in the leg at 1/4 
compared to 2/4 on the left, and a positive Goldthwaite's 
sign on the left.  Dr. W also stated that she felt the 
veteran should have increased evaluation for his back 
condition because of decreased range of motion, decreased 
reflexes, x-ray evidence of disc disease and demonstrated 
disc disease by X-rays.

During an April 2002 VA examination, the veteran was able to 
flex his spine forward to 60 degrees, but extension was 
limited to 20 degrees.  Range of motion for rotation to the 
left and right were 35 degrees, within normal limits.  
Lateral flexion to the right and left were limited to 30 
degrees.  The examiner stated that the veteran was limited by 
pain and has some muscle spasms, bilaterally, to palpation 
and some tenderness to palpation.  The examiner noted 
sensation to pinprick is intact in both lower extremities and 
lower extremity motor function grossly normal.  The examiner 
further noted minimal degenerative changes in the lumbar 
spine and disc spaces appeared to be of normal height.  

During a December 2002 VA examination, the examiner noted 
that the veteran had a normal gait without a limp but did 
have slightly flexed posture at the lumbar area and appears 
in some pain with ambulation.  The examiner also noted that 
the veteran appeared to be in pain upon arising from a 
sitting position.  The examiner found that examination of the 
lumbar spine revealed tenderness to palpation over the 
spinous process and no spasm in the paravertebral area.  The 
veteran had complaints of pain, weakness, fatigue, lack of 
endurance and stiffness in the back.  The veteran also 
reported to the examiner that occasionally the pain radiates 
into the legs especially on the left and any physical 
activity causes a flare-up.  Straight leg raising was 
negative.  Lumbar flexion was to 55 degrees with pain, 
extension to 20 degrees, rotation bilaterally 30 degrees with 
pain and side bending to 20 degrees.  The examiner diagnosed 
the veteran with chronic lumbar strain with mild to moderate 
functional loss secondary to pain.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).



Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).



Change in schedular criteria

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).

The Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations.  However, VA's Office of General 
Counsel has held that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

As previously stated, in October 2003, the veteran was 
furnished with a copy of the revised regulations by the 
Board, and was given an opportunity to respond and submit 
additional evidence and argument.  

Specific schedular criteria

(i.)  Former schedular criteria

Under Diagnostic Code 5010, arthritis due to trauma is rated 
as degenerative arthritis.  Degenerative arthritis is rated 
based on limitation of motion of the affected joint.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001), limitation of lumbar motion, read as follows:

40% Severe

20% Moderate

10% Slight

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2003).

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. 4.71a, Diagnostic 
Code 5293 (2003).

Under the former Diagnostic Code 5295 [lumbosacral strain], 
the following levels of disability are included:  40 % 
Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; 20 % with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

(ii.)   Revised schedular criteria 

As previously stated, the most recent amendment to 38 C.F.R. 
§ 4.71a changed the diagnostic codes for spine disorders to 
5235 to 5243.  Spine disorders are now rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 30 percent rating are:  Forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 20 percent rating is warranted for:  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. 

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Separate rating criteria exist for rating Intervertebral Disc 
Syndrome (IDS) based on incapacitating episodes.  With 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, a 60 percent disability 
rating is assigned.  Shorter periods beget lower ratings, as 
follows: 4 to 6 weeks, 40 percent; 2 to 4 weeks, 20 percent; 
1 to 2 weeks, 10 percent.  IDS may be rated under the general 
rating formula or this specific formula, whichever method 
results in a higher evaluation.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected back disability, which is currently 
denominated degenerative changes of the lumbar spine and 
which is rated under Diagnostic Codes 5010 (arthritis due to 
trauma) and 5295 
(lumbosacral strain).

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's complaints consist of pain in the low back with 
radiation to the legs, numbness and muscle spasm.  Pertinent 
diagnoses include lumbosacral strain, degenerative joint 
disease and disc disease.  Thus, former Diagnostic Codes 
5003, 5292, 5293 and 5295, in addition to the current general 
rating formula for diseases and injuries of the spine and the 
specific formula for rating IDS, may potentially be 
applicable. 

The record shows that the RO chose to rate the veteran's 
lumbar disability under Diagnostic Code 5295 to better 
account for his symptoms of numbness and muscle spasms on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  This diagnostic code, 
moreover, is congruent with past diagnoses of lumbosacral 
strain, most recently the December 2002 diagnosis of chronic 
lumbar strain.  Based on the past medical history, diagnosis 
and the veteran's current symptomatology, and for reasons 
which are explained in greater detail immediately below, the 
Board finds that Diagnostic Code 5295 is the most appropriate 
code to rate the veteran's lumbar disability.

The Board notes that former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome] requires 
evidence of primarily neurological symptoms.  As will be 
discussed immediately below, the objective medical evidence 
of record does not support such symptoms.  

The veteran has consistently complained of radiation of pain 
into the legs and numbness of the legs.  Although there is of 
record a statement from Dr. W. which includes a diagnosis of 
disc disease with decreased reflexes, Dr. W. also identified 
pathology which was more consistent with lumbosacral strain, 
include muscle spasm and positive Goldthwaite's sign.  
Moreover, the greater weight of the clinical evidence 
supports a diagnosis of lumbar strain, with minimal 
neurological findings.  The April 2002 VA examiner noted that 
the veteran's sensation to pinprick is intact in both lower 
extremities and lower extremity motor function was grossly 
normal.  As noted above, the most recent medical examination, 
in December 2002, resulted in a diagnosis of chronic lumbar 
strain.

Additionally, the record does not reveal any findings of 
persistent symptoms compatible with sciatic neuropathy, 
characteristic neurological findings appropriate to the site 
of any diseased disc, attacks of intervertebral disc syndrome 
present in the low back, and so consequently, no recurrent 
attacks with or without intermittent relief (all of which 
involve the schedular criteria under Diagnostic Code 5293).
Although the veteran has complained of neurological symptoms 
(weakness of the lower extremities, radiating pain, etc.), 
objective evidence of neurologic impairment is minimal and 
would not support a disability rating higher than the 
currently assigned 20 percent.  The veteran has not alleged 
bowel or bladder impairment. Although the Board does not 
necessarily doubt that there are neurological complaints, it 
appears that the chief neurological complaint is pain, which 
is contemplated in Diagnostic Code 5293 and the current 
general rating formula for rating non-IDS spine disabilities.  
In short, a preponderance of the evidence supports the 
proposition that the most appropriate diagnostic code is 
Diagnostic Code 5295.  

The Board additionally notes that the RO's use of Diagnostic 
Code 5010 [traumatic arthritis] is clearly incorrect, since 
no traumatic arthritis has been demonstrated.  In any event, 
traumatic arthritis would be rated under Diagnostic Code 5003 
[degenerative arthritis], which is clearly demonstrated by 
the medical evidence of record, including X-ray evidence.  
Diagnostic Code 5003, in turn, is rated based on limitation 
of motion.  Rating the veteran under limitation of motion of 
the lumbar spine would not benefit him, since the maximum 
rating available under that diagnostic code is 40 percent, 
the same as under Diagnostic Code 5295.  In addition, 
Diagnostic Code 5292 rates exclusively based upon loss of 
range of motion, while Diagnostic Code 5295 includes other 
criteria and is thus a more flexible measure of disability.

As for other diagnostic codes potentially applicable to the 
veteran's claim, not already discussed above, the old rating 
criteria only provided evaluations higher than 40 percent for 
ankylosis of the spine, which the veteran does not have. 

In summary, the Board finds that the most appropriate 
disability is lumbosacral strain and that rating under the 
current Diagnostic Code 5237 (and thus the general rating 
formula for diseases and injuries of the spine) or the former 
Diagnostic Code 5295, is most appropriate.



Schedular rating

(i.) Former Diagnostic Code 5295

The record reveals that Dr. W. identified back spasm and 
limited motion.  Dr. W. also noted that the veteran had a 
positive Goldthwaite's sign on the left.  Although no other 
examiner noted this, Dr. W.'s finding has not been refuted.  
The December 2002 examiner diagnosed the veteran with chronic 
lumbar strain with mild to moderate functional loss.  The is 
evidence is congruent with other evidence of record, which 
shows symptomatology such as limitation of motion, arthritic 
changes and narrowing of disc space.  Based on this medical 
evidence, the Board believes that the veteran's service-
connected lumbar strain with arthritis may be appropriately 
described as "severe", warranting the assignment of a 40 
percent disability rating.  See 38 C.F.R. § 4.7 (2003). 

Thus, based on the evidence in the record, the Board finds 
that the veteran's total disability picture supports a 
disability rating of 40 percent under former Diagnostic Code 
5295.  

(ii.) Revised rating criteria

In this case, there is no medical evidence diagnosing 
ankylosis of the veteran's lumbar spine, and there are none 
of the above symptoms indicative of unfavorable ankylosis.  
Therefore, the criteria for a 100 or 50 percent rating are 
not met.  

As for a rating based on lumbar spine range of motion, the 
veteran does not meet the criteria for a 40 percent rating 
under the revised schedule.  He has not exhibited forward 
flexion of the lumbar spine to 30 degrees or less.  At most, 
he would be assigned a 20 percent rating under the new 
schedule.  The results of the May 2002 VA examination would 
only warrant a 20 percent rating based on forward flexion of 
the lumbar spine of 60 degrees and the veteran did 
demonstrate some muscle spasms, bilaterally.  

Therefore, the revised General Rating Formula for Diseases 
and Injuries of the Spine is not more favorable to the 
veteran's claim for an increased rating.  As discussed in 
detail above, he would qualify for, at most, a 20 percent 
rating under these criteria.  

DeLuca considerations 

The Board ordinarily must also address the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the Court determined that if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  In the instant case, the veteran is 
being granted a 40 percent evaluation for a lumbar spine 
disability under Diagnostic Code 5295.  This disability 
evaluation is the maximum rating allowable under the former 
schedular criteria.  Under the current schedular criteria, 
higher ratings are available only if ankylosis of the spine 
is present, which is clearly not the case here.  Accordingly, 
DeLuca considerations are not for application.

Conclusion

For the reasons stated, the Board finds that the evidence 
supports the veteran's claim of entitlement to an increased 
rating for his service-connected degenerative changes, lumbar 
spine.  A 40 percent rating is accordingly granted under 
Diagnostic Code 5295.  The benefit sought on appeal is 
accordingly granted to that extent.


ORDER

The criteria for an increased 40 percent rating for 
degenerative changes, lumbar spine, are met; the veteran's 
claim is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




REMAND

2. Entitlement to an effective date prior to December 4, 2001 
for assignment of an increased disability rating for 
degenerative changes of the lumbar spine.

The veteran filed a claim for increased disability rating for 
his service-connected spine disability in August 2000.  In an 
unappealed October 2000 rating decision the RO denied the 
veteran's claim.  

On December 4, 2001, the veteran submitted for a claim for an 
increased disability rating for the spine disability.  In the 
May 2002 rating decision the RO increased the veteran's 
disability rating to 20 percent, effective December 4, 2001.  
The veteran disagreed with the May 2002 rating decision, 
specifically citing disagreement with the disability rating.  
The veteran also stated "Also I had requested for [sic] a 
reevaluation of my disability back in August of 2000."  
Although this is hardly a model of clarity, the only 
interpretation which may be placed upon this sentence is that 
the veteran thought that he was entitled to an effective date 
of August 2000 for the increased rating for his service-
connected back disability.  This amounts to a Notice of 
Disagreement as to the effective date assigned.  See 
38 C.F.R. § 20.201 (2003); see also EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA's statutory duty to assist means 
that VA must liberally read all documents or oral testimony 
submitted to include all issues presented]. 

The RO has not issued a statement of the case (SOC) which 
addresses the issue of the veteran's entitlement to an 
earlier effective date for the 20 percent rating, nor has the 
veteran been informed of the pertinent law and regulations 
regarding the effective date.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but an SOC has 
not been issued, the Board must remand the claim to the RO to 
direct that a SOC be issued.  The issue of entitlement to an 
effective date prior to December 4, 2001 for assignment of 
the disability rating for the lumbar spine disability is 
therefore REMANDED to the agency of original jurisdiction 
(AOJ) for the following action.

The AOJ should issue a SOC pertaining to 
the issue of entitlement to an effective 
date prior to December 4, 2001 for 
assignment of a 20 percent disability 
rating for service-connected degenerative 
changes of the lumbar spine.  The veteran 
should be provided with appropriate 
notice of appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



